—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered May 13, 1997 in Clinton County, which dismissed petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner seeks habeas corpus relief claiming that he is entitled to a credit for jail time served on previous reversed convictions and that his maximum release date was improperly computed. Inasmuch as petitioner has been released from custody, he is not entitled to the extraordinary relief of habeas corpus and his appeal must be dismissed as moot (see, People *829ex rel. Nunez v New York State Bd. of Parole, 182 AD2d 998; People ex rel. Bressette v Superintendent of Great Meadow Correctional Facility, 175 AD2d 961). In any event, the arguments concerning jail credit for time served were previously rejected in a prior habeas corpus proceeding brought by petitioner (see, People ex rel. Hatzman v Kuhlmann, 191 AD2d 976, appeal dismissed, Iv denied 82 NY2d 683) and we perceive no error in the calculation of his sentences (see, Penal Law § 70.40 [3] [a]; § 70.30 [1] [b]; [3]).
Mercure, J. P., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.